Wiiiteield, C. J.,
delivered the opinion of the court.
The sale was manifestly void, because not made (Code 1892, § 2443) in conformity with the provisions of section 111 of the Constitution of 1890. W. W. Trussell testified: “Mr. J. B. Spencer bid the land off on first bid for the Frank estate. . Mr. Shaw sold the whole four hundred-tract in a lump.” Volney Weir testified: “The land was sold in a lump on the first bid.” The overwhelming weight of the testimony is to the effect, so far as the statute of limitations is concerned, that the purchaser did not enter into possession at the sale, nor within any time which would bar this action. The bill was filed August 30, 1905. The clear preponderance of the evidence- — its overwhelming weight, indeed — is to the effect that the appellees and those under whom they claim did not have possession of the land until some time in the year 1896.
The decree is reversed and the cause remanded, in accordance with this opinion.